ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                    )
                                                )
Golden Build Company                            )    ASBCA No. 62294
                                                )
Under Contract No. W91B4M-09-P-7340             )

APPEARANCE FOR THE APPELLANT:                         Mr. Mahmood Nezam
                                                       Chief Executive Officer

APPEARANCES FOR THE GOVERNMENT:                       Scott N. Flesch, Esq.
                                                       Army Chief Trial Attorney
                                                      LTC Stephen M. Hernandez, JA
                                                       Trial Attorney

          OPINION BY ADMINISTRATIVE JUDGE PAUL ON APPELLANT’S
                      MOTION FOR RECONSIDERATION

       Appellant, Golden Build Co. (GBC), has filed a motion for reconsideration of our
July 9, 2020, decision granting the Army’s motion for dismissal based on lack of
jurisdiction. GBC has not satisfied the requirements of Board Rule 20, so we deny the
motion.

                                    FINDINGS OF FACT

        1. On September 15, 2009, the Army and GBC entered into Contract
No. W91B4M-09-P-7340 for operations and maintenance of the Afghan National Army
Forward Operating Base, Sheberghan (R4, tab 1 at 1-2, tab 2 at 1). Less than a month
later, on October 5, 2009, the contracting officer (CO) executed Modification No. P00001
which removed the possibility of issuing contract options (R4, tab 5).

       2. On January 22, 2010, the CO notified GBC “there [was] nothing at the location
for you to do. This is because no men are there for you to support” (R4, tab 6). On
August 26, 2010, the CO executed Modification No. P00003, which decreased the
contractual amount from $117,906 ∗ to $617. GBC signed this the next day. (R4, tabs 8-9)

        3. GBC filed a notice of appeal with the Board on December 4, 2019. The
government filed a motion to dismiss for lack of jurisdiction, to which GBC did not file a
substantive response. We granted the motion on July 9, 2020. In that decision, we found
that there was no evidence demonstrating that the CO ever received a claim regarding the

∗
    Our original decision incorrectly identified the contract amount as $119,906.
contract, and thus the CO never issued a final decision. Golden Build Co., ASBCA
No. 62294, 20-1 BCA ¶ 37,649 at 182,774. We then held that “[i]t is axiomatic that, in
order for this Board to review an appeal under the [Contract Disputes Act], there must be
an underlying claim. Here, no such claim [exists]. Therefore, we must grant the
government’s motion to dismiss for lack of jurisdiction.” Id.

       4. There is no evidence demonstrating that the CO ever received a claim
regarding this unperformed contract, and thus the CO never issued a final decision.
Golden Build Co., ASBCA No. 62294, 20-1 BCA ¶ 37,649 at 182,774.

        5. Appellant responded to the Board with three emails discussing the decision.
The first, dated July 9, 2020, disputes the declaration by the contracting officer
supporting the government’s original motion, discusses the case further, and finishes with
“I am once again requesting to BOARD please review the documents and make fair
decision we already submitted the proofs and evidence and we want justice” (syntax in
original). The second email, dated July 18, 2020, states “the BOARD mentioned that not
submit more evidence which evidence BOARD asking we submitted all required
documents and it was not our fault . . . .” The third email, sent July 19, 2020, opens with
“[t]his decision that you made is not fair” and then reviews the timeline of the dispute.

       6. We requested clarification of appellant’s intentions in an Order dated July 20,
2020, and pointed appellant to Board Rule 20, Motion for Reconsideration. Appellant’s
response, via email dated July 21, 2020, stated in its entirety: “Sirs, pleas see the bellow
pdf attachments, these are the documents and evidences that were registered in my
company office And I had already sent you a number of documents and bridges that were
not mentioned again” (syntax in original). While no attachments were included,
appellant sent two more emails with additional documentation, with brief annotations by
appellant.

                                        DECISION

        The party moving for reconsideration “must demonstrate a compelling reason for
the Board to modify its decision. . . . [In doing so] we look to whether there is newly
discovered evidence or whether there were mistakes in the decision’s findings of fact, or
errors of law.” Bruce E. Zoeller, ASBCA No. 56578, 14-1 BCA ¶ 35,803 at 175,103
(citing J F. Taylor, Inc., ASBCA Nos. 56105, 56322, 12-2 BCA ¶ 35,125). Under Board
Rule 20, any motion for reconsideration “shall set forth specifically the grounds relied
upon to grant the motion.” We have repeatedly held that, in the absence of specificity of
the assertions upon which the motion is based, a motion for reconsideration does not
satisfy the requirements of Rule 20. E.g., A.A.K.C.C., ASBCA No. 60399, 19-1 BCA
¶ 37,381 at 181,723; Anis Avasta Constr. Co., ASBCA No. 61107, 18-1 BCA ¶ 37,060
at 180,408; Envtl. Safety Consultants, Inc., ASBCA No. 54615, 07-2 BCA ¶ 33,613
at 166,457. Reconsideration motions that do not specifically allege the grounds upon


                                             2
which they are based are denied for failure to comply with Board rules. See, e.g., Taj Al
Rajaa Co., ASBCA No. 58801, 14-1 BCA ¶ 35,555 at 174,229; Sw. Marine, Inc.,
ASBCA No. 33208, 89-1 BCA ¶ 21,197 at 106,972.

       None of the documents appellant submitted in response to our Order is a claim for
the disputed amount timely sent to a CO, which is required for us to find jurisdiction.
Appellant’s filings do not allege a specific basis for us to reconsider our prior decision
other than it finds that decision unfair. Appellant’s motion thus does not satisfy Board
Rule 20 and must be denied.

                                     CONCLUSION

      Golden Build’s motion for reconsideration is denied.

      Dated: November 18, 2020



                                                  MICHAEL T. PAUL
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals


 I concur                                           I concur



 RICHARD SHACKLEFORD                                OWEN C. WILSON
 Administrative Judge                               Administrative Judge
 Acting Chairman                                    Vice Chairman
 Armed Services Board                               Armed Services Board
 of Contract Appeals                                of Contract Appeals




                                            3
      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 62294, Appeal of Golden
Build Company, rendered in conformance with the Board’s Charter.

      Dated: November 18, 2020




                                               PAULLA K. GATES-LEWIS
                                               Recorder, Armed Services
                                               Board of Contract Appeals




                                           4